COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Mahamet Keita v. The State of Texas

Appellate case numbers:     01-20-00176-CR, 01-20-00177-CR

Trial court case number:    1595699, 1595698

Trial court:                248th District Court of Harris County

        On June 3, 2021, the Court abated these two appeals and remanded them to the trial
court for further proceedings concerning an apparently defective certification of appellant’s
right of appeal. The abatement order stated that the appeals would be reinstated after both
(1) the court reporter files a reporter’s record of the proceeding on remand; and (2) the
district clerk files a supplemental clerk’s record in each appeal with an amended
certification, if any, and the trial court’s findings of fact and conclusions of law. The
abatement order also requested the parties to file supplemental briefs addressing the
Court’s appellate jurisdiction within seven days after both the reporter’s record and the
supplemental clerk’s records are filed. To date, only the reporter’s record has been filed in
this Court; the supplemental clerk’s record has not been filed in either appeal. The appeals
therefore remain abated.

        Appellant Mahamet Keita has filed a motion to extend time to file a response in both
appeals. Appellant’s motion does not indicate to what he wishes to respond and there is no
motion pending a response from appellant in either appeal. To the extent appellant seeks
to extend the time to file a supplemental brief regarding appellate jurisdiction, the seven-
day deadline to file that brief has not begun to run because the district clerk has not yet
filed the supplemental clerk’s records in these two appeals. Accordingly, we dismiss as
moot appellant’s motion to extend time.
      It is so ORDERED.

Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court

Date: August 3, 2021




                                             2